Exhibit 10.4

 

Execution Copy

 

FIRST AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

This First Amended and Restated Master Lease Agreement (this "Agreement"), dated
as of July 30, 2018, is made between Wells Fargo Equipment Finance, Inc., a
Minnesota corporation (together with its successors and assigns, the "Lessor"),
and Plug Power Inc., a corporation incorporated under the laws of Delaware (the
"Lessee"). Lessor and Lessee are referred to in this Agreement individually as a
"Party" and, collectively, as the "Parties". Capitalized terms used but not
defined herein shall have the meaning set forth for such terms in the Master
Purchase Agreement (as defined below).

 

WHEREAS, Lessor is in the business of owning and leasing equipment and has
purchased and plans to continue to purchase, from time to time, certain fuel
cell equipment from Lessee pursuant to the Master Purchase and Sale Agreement,
dated as of June 30, 2017, between Lessor and Lessee (as the same may be
amended, supplemented or otherwise modified from time to time, the "Master
Purchase Agreement");

 

WHEREAS, the Parties entered into that certain Master Lease Agreement, dated as
of June 30, 2017 (the "Original MLA"), pursuant to which Lessor leased to Lessee
the fuel cell equipment purchased by Lessor prior to the date hereof under the
Master Purchase Agreement, and Lessee desires to continue to lease such fuel
cell equipment from Lessor, and Lessor desires to continue to lease such fuel
cell equipment to Lessee under the terms of this Agreement and the 2017 Leases
(as defined below);

 

WHEREAS, with respect to fuel cell equipment purchased by Lessor under the
Master Purchase Agreement on and after the date hereof, Lessee desires to lease
such fuel cell equipment from Lessor, and Lessor desires to lease such fuel cell
equipment to Lessee, under the terms and conditions of this Agreement and the
New Leases (as defined below), when and as the conditions to each of such New
Leases are met as provided herein; and

 

WHEREAS, the Parties now wish to amend and restate the Original MLA to, among
other things, reflect certain terms relating to the New Leases.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:

 

1.          LEASE. Lessor agrees to lease to Lessee and Lessee agrees to lease
from Lessor certain fuel cell equipment (the "Equipment") (a) in accordance with
(i) Rental Schedule 001- 0472186-101 dated as of June 30, 2017, (ii) Rental
Schedule 001-0472186-102 dated as of June 30, 2017, (iii) Rental Schedule
001-0472186-104 dated as of June 30, 2017, (iv) Rental Schedule 001-0472186-103
dated as of August 29, 2017, and (v) Rental Schedule 001-0472186-105 dated as of
November 30, 2017 (each such Rental Schedules referenced in this Section l(a)
being a separate "2017 Lease" and, collectively, the "2017 Leases"), and (b) as
further described in one or more schedules to this Agreement, each in the form
attached hereto as Exhibit A (each such

 







--------------------------------------------------------------------------------

 



schedule referenced in this Section l(b) being a separate "New Lease" and
collectively, the "New Leases"). Each of the 2017 Leases and the New Leases
shall be referred to herein as a separate "Lease" and collectively as the
"Leases". The terms of this Agreement shall control and be effective as to each
Lease, unless expressly amended or modified in writing. Equipment shall be
installed and placed in service at various locations as indicated in each Lease
(each such location, and each location to which any Equipment is relocated
pursuant Section 8(b), a "Site"). The entering into by Lessor of any New Lease
shall be subject to the satisfaction (or waiver by Lessor in its sole
discretion) of the conditions precedent set forth in Section 11.

 

2.         TERM AND RENT. The initial term ("Initial Term") for each Lease shall
be for the initial period specified in such Lease, and Lessee shall pay Lessor
the Rent specified in such Lease throughout the Initial Term for the use of the
Equipment leased under such Lease. The Initial Term and Rent with respect to
each item of Equipment shall commence on, and Lessee will be obligated to pay
Rent from, the Rental Commencement Date of the Lease under which such Equipment
is leased. For purposes of this Agreement, the term "Rent" shall mean and
include all amounts payable by Lessee to Lessor for the lease of the Equipment.
As used in this Agreement, the term "Lease Term" of any Lease means the Initial
Term of such Lease, plus (a) in the case of the 2017 Leases, any Initial Renewal
Term (as defined in Section 14) and any 2017 Lease Subsequent Renewal Terms (as
defined in Section 15) and (b) in the case of the New Leases, any New Lease
Renewal Terms (as defined in Section 15A). All Rent payable under each Lease
shall be paid to the account of Lessor in U.S. dollar same day funds to the
account specified in such Lease (or such other account as Lessor shall notify to
Lessee upon 10 business days prior written notice), and Lessee shall permit
Lessor to debit the account of Lessee at M&T Bank (Account Name: Plug Power
Inc., Account Number: XXXXXXXXXX, ABA Number: XXX XXX XXX) to make any payment
of Rent when due under a Lease.

 

3.          LATE CHARGES. If any Rent or other amount due hereunder is not paid
within ten (10) days after the due date thereof, Lessor shall have the right to
receive and collect, and Lessee agrees to pay, in addition to such unpaid Rent
or other amount due hereunder, an amount equal to 1.5% of such unpaid Rent or
other amount due hereunder for each month or part thereof that such Rent or
other amount due hereunder remains unpaid.

 

4.          DISCLAIMER OF WARRANTIES.
Lessee  acknowledges  that  Lessor  is  not the manufacturer of the Equipment,
nor manufacturer's agent, and Lessee agrees that as between Lessor and Lessee,
the Equipment leased hereunder is of a design,  size,  fitness  and  capacity
selected by Lessee and that Lessee is satisfied that the same is suitable and
fit for its  intended purpose. LESSEE FURTHER ACKNOWLEDGES THAT THE EQUIPMENT IS
LEASED UNDER THIS AGREEMENT AND EACH LEASE ON AN 'AS-IS,' 'WHERE IS' BASIS AND
THAT LESSOR MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY OF THE EQUIPMENT, ITS MERCHANTABILITY, OR ITS FITNESS FOR A
PARTICULAR PURPOSE. LESSOR SHALL NOT BE LIABLE TO LESSEE OR ANY OTHER PERSON FOR
DIRECT, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING FROM
LESSEE'S USE OF THE EQUIPMENT, ANY DEFECT OR MALFUNCTION OF THE EQUIPMENT, OR
FOR DAMAGES BASED ON STRICT OR ABSOLUTE TORT LIABILITY

 





2

--------------------------------------------------------------------------------

 



OR LESSOR'S NEGLIGENCE. No defect or unfitness of  the
Equipment  shall  relieve  Lessee of the obligation to timely pay Rent, or to
perform any other obligation under this Agreement.

 

5.          ASSIGNMENT OF WARRANTIES. Notwithstanding the foregoing,  so long as
no Default (as defined in Section 19) has occurred hereunder and is continuing,
Lessee shall be entitled to the benefit of any applicable manufacturer's
warranties received or held by Lessor or from which Lessor otherwise benefits,
and to the extent assignable, Lessor hereby assigns such warranties to Lessee
for the Lease Term for each Lease. In the event that any warranty is not
assignable to Lessee, Lessor hereby appoints Lessee as Lessor's agent and
attorney-in-fact with respect to such warranty, which appointment is coupled
with an interest, to assert and enforce, from time to time, in the name of and
for the account of the Lessor and the Lessee, as their interests may appear, but
in all cases at the sole cost and expense of the Lessee, any such warranty, and
so long as no Default shall have occurred and be continuing, Lessee may retain
any recovery from such claim.

 

6.          USE, OPERATION AND MAINTENANCE. Lessee shall use  the Equipment in
the manner for which it was designed and intended, solely for Lessee's business
purposes, substantially in accordance with all manufacturer manuals and
instructions and in compliance with Applicable Law. As used herein, "Applicable
Law" means all applicable laws, statutes, regulations, ordinances, orders and
other requirements of any governmental authority (including such requirements
necessary to ensure that the Equipment qualifies for all tax benefits and
environmental attributes, in each case, to the extent available by law to the
owner of the Equipment as of the date of the applicable Lease). Lessee, at
Lessee's own cost and expense, shall keep the Equipment in good repair,
condition and working order, ordinary wear and tear excepted, sufficient to
perform according to the requirements of this Agreement and each Project
Document, and shall furnish or otherwise obtain all parts, mechanisms, devices
and servicing required therefor in the ordinary course. Lessee shall also make,
at Lessee's own cost and expense, all modifications to the Equipment as are
required from time to time for the Equipment to comply with Applicable Law and
each Project Document, provided no such modifications shall diminish the current
or estimated residual value, utility, function, operation or remaining useful
life of the Equipment (or any portion thereof) or cause the Equipment (or any
portion thereof) to constitute "limited use property" within the meaning of Rev.
Proc. 2001-28, 2001-19
I.R.B.  1156  or  Rev.  Proc.  2001-29,  2001-19  I.R.B.  1160  (or  any
successors  thereto). All replacement parts and repairs at any time made to or
placed upon the Equipment shall become the property of Lessor at no cost to
Lessor and with no adjustment to the schedules of any Lease. Lessee may, with
Lessor's prior written consent (at no cost to Lessor and with no adjustment to
the schedules of any Lease), which shall not be unreasonably withheld, make such
alterations, modifications or additions to the Equipment as Lessee may deem
desirable in the conduct of its business; provided the same shall not diminish
the current or estimated residual value, utility, function, operation or
remaining useful life of the Equipment (or any portion thereof), cause the loss
of any warranty thereon or any certification necessary for the maintenance
thereof, or cause the Equipment (or any portion thereof) to constitute "limited
use property" within the meaning of Rev. Proc. 2001-28,  2001-19  I.R.B.  1156
or Rev. Proc. 2001-29, 2001-19  I.R.B.  1160 (or any successors  thereto).   All
such alterations,  modifications  or additions  to the Equipment shall be

 





3

--------------------------------------------------------------------------------

 



readily removable without causing damage to the Equipment (or any portion
thereof). Upon return to Lessor of the Equipment as to which such alterations,
modifications or additions have been made, Lessee, if requested to do so by
Lessor, shall remove the same and restore the Equipment to its original
condition, ordinary wear and tear excepted, and, if not so removed, title
thereto shall automatically vest in Lessor (at no cost to Lessor). Lessor
acknowledges that any data files or software developed or installed by Lessee
which is resident or otherwise installed on the Equipment shall be and remain
the property of Lessee; provided,  however, that the Lessor shall have no
obligation or responsibility to remove or return same to Lessee.

 

7.          NET LEASE. This Agreement is a "net lease", and Lessee's obligation
to pay all Rent and other amounts due and owing hereunder is absolute and
unconditional and shall not be terminated, extinguished, diminished, setoff or
otherwise impaired by any circumstance whatsoever, including by (a) any claim,
setoff, counterclaim, defense or other right which Lessee may have against
Lessor or any affiliate of Lessor; (b) any defect in the title, condition,
design, operation, merchantability or fitness for use of the Equipment, or any
eviction of the Equipment by paramount title or otherwise from the Site, or any
unavailability of access to the Equipment at the Site; (c) any loss, theft or
destruction of, or damage to, the Equipment or any portion thereof or
interruption or cessation in the use or possession thereof or any part thereof
for any reason whatsoever and of whatever duration; (d) the condemnation,
requisitioning, expropriation, seizure or other taking of title to or use of the
Equipment or the Site by any governmental entity or otherwise; (e) any
ineligibility of the Equipment or any portion thereof for any particular use,
whether or not due to any failure of Lessee to comply with any Applicable Law;
(f) any event of "force majeure" or any frustration of purpose; (g) any
insolvency, bankruptcy, reorganization or similar proceeding by or against
Lessee; (h) any default under or termination of, a Project Document, or the
failure of any Project Document to be in full force and effect; (i) any defect
in the title to, or the existence of any lien with respect to, the Equipment; or
(j) the upgrading, conversion or relocation of any Equipment, including any
relocation made pursuant to Section 8(b), it being the intention of the Parties
hereto that all Rent and other amounts payable under this Agreement shall
continue to be payable in the manner and at times provided for herein. If for
any reason whatsoever this Agreement is terminated in whole or in part by
operation of law or otherwise, Lessee nonetheless agrees, to the extent
permitted by Applicable Law, to pay to Lessor an amount equal to each
installment of Rent and all other amounts due and owing hereunder, at the time
such payment would have become due and payable in accordance with the terms
hereof had this Agreement not been so terminated.

 

8.          NO LIENS; REMOVAL; ABANDONMENT; QUIET ENJOYMENT. (a) Lessee shall
keep the Equipment free and clear from all liens, charges, encumbrances, legal
process and claims other than Permitted Liens (as defined in the Master Purchase
Agreement). Lessee shall promptly notify Lessor of the imposition of any lien
(other than Permitted Liens) of which the Lessee becomes aware and shall
promptly use commercially reasonable efforts, at Lessee's own cost and expense,
to fully discharge and release any such lien.

 

(b)        Lessee shall not move the Equipment from the location specified in
the Lease therefor without the prior written consent of Lessor; provided,
 however, that Lessee may relocate

 





4

--------------------------------------------------------------------------------

 



any item of Equipment (each such item being "Relocated Equipment"), so long as
the following conditions are satisfied:

 

(i)         at least five (5) business days prior to effectuating such
relocation, Lessee shall have provided Lessor written notice specifying in
reasonable detail: (A) each item of Equipment comprising the Relocated
Equipment, (B) the Site from and to which such Relocated Equipment is being
relocated and (c) each item of fuel cell equipment being substituted for such
Relocated Equipment (the "Replacement Equipment") and the owner thereof;

 

(ii)        the Relocated Equipment shall consist solely of individual fuel
cells (as opposed to fueling Equipment);

 

(iii)       the Relocated Equipment shall be relocated to a site operated by
Walmart (as defined below) and located in the continental United States;

 

(iv)        as a result of such relocation, there is no suspension in use of any
Equipment, including the Relocated Equipment and any fueling Equipment;

 

(v)        the Relocated Equipment is packed into appropriate shipping
containers and the shipment thereof is insured for the fair market value of such
Relocated Equipment at such time; and

 

(vi)       the Replacement Equipment is integrated with the fueling Equipment at
the applicable Site.

 

(c)        Lessee agrees not to waive its right to use and possess the Equipment
in favor of any party other than Lessor and further agrees not to abandon the
Equipment to any party other than Lessor.

 

(d)        So long as Lessee faithfully performs and meets each and every term
and condition to be performed or met by Lessee under this Agreement, Lessee's
quiet and peaceful possession and use of the Equipment will not be disturbed by
Lessor or anyone claiming by, through or on behalf of Lessor.

 

9.         TITLE. (a)        Lessor and Lessee agree that the Equipment
(including any Equipment that is upgraded, converted, or otherwise modified, or
relocated pursuant to Section 8(b)) is and at all times shall remain the sole
and exclusive personal property of Lessor (subject to Section 25), and Lessee
covenants that it will at all times treat the Equipment as such and that no part
of the Equipment shall be considered or treated as a fixture. No right, title or
interest in the Equipment shall pass to Lessee other than the right to maintain
possession and use of the Equipment for the Lease Term, conditioned upon
Lessee's compliance with the terms and conditions of this Agreement. If
requested by Lessor, Lessee shall affix to or place on the Equipment, at
Lessor's expense, plates or markings indicating Lessor's ownership.

 





5

--------------------------------------------------------------------------------

 



(b)        The Parties agree that this Agreement will be a "true lease," and the
Lessor will be treated as owner of the Equipment and Lessee will be treated as
lessee and, accordingly, the Parties agree that the Lessor will be entitled to
claim any and all benefits available to an owner of the Equipment, including (i)
all Tax Benefits (as defined in Section 18), and (ii) all rights and interests
in and to any environmental attributes associated with the energy output from
the Equipment that, as a matter of law, belong to the owner rather than the user
of the Equipment (all such attributes in this clause (ii), specifically
excluding any Tax Benefits, the "Environmental Attributes"). Lessor hereby
assigns to Lessee, solely for the duration of the Lease Term, all of its rights
and interests in and to any and all Environmental Attributes currently available
by law to an owner of the Equipment as of the date hereof. For the avoidance of
doubt, Lessor does not assign to Lessee any Environmental Attributes that, due
to any future change in law, may become available to an owner of the Equipment
(including, but not limited to, any carbon credits). In the event that this
Agreement or any Lease is deemed to be a lease intended for security, Lessee
hereby grants Lessor a purchase money security interest in the Equipment
(including any replacements, substitutions, additions, attachments and
proceeds).

 

10.       TAXES. Lessee shall promptly reimburse Lessor, or shall pay directly
if so requested by Lessor, as additional Rent, all taxes, charges and fees
(including any interest, additions to tax and penalties) that may now or
hereafter be imposed or levied by any governmental body or agency upon or in
connection with the purchase, ownership, lease, sublease, possession, use or
location of the Equipment or otherwise in connection with the transactions
contemplated by this Agreement or any Lease, including, without limitation,
sales, use, property (real or personal and tangible or intangible), value added
or other transfer taxes on (i) the initial sale of Equipment to Lessor, (ii) the
Rents, (iii) the sale of power to, or the use of the Equipment by, the offtaker
under the Amended and Restated Power Purchase Agreement, dated as of September
1, 2015 between Lessee and Wal-Mart Stores East, LP (solely  to the extent of
each of the addendums thereto, each being a separate agreement, and as the same
may be amended, amended and restated, modified or supplemented from time to
time, the "Power Purchase Agreement"), or otherwise with respect to any Project
Document, (iv) any payment of Termination Value (as defined in Section 12) and
(v) upon any exercise of the 2017 Lease Purchase Option (as defined in Section
14) and the New Lease Purchase Option (as defined in Section 14A), but excluding
any and all taxes, charges and fees (including any interest, additions to tax
and penalties) (A) on or measured by the net income of Lessor, but excluding
taxes  that are in the nature of sales, use, property (real or personal and
tangible or intangible), value added or other transfer taxes, (B) resulting from
Lessor's negligence, or (C) resulting  from or arising out of any failure on the
part of Lessor to file any tax returns or pay any taxes owing on a timely basis
or any errors or omissions on Lessor's tax returns unless the Lessee is
responsible  under this Agreement for filing the returns, Lessee has not
provided information requested by Lessor that is necessary to file such tax
returns or Lessor's failure to file any tax returns or any errors or omissions
on such tax returns is attributable to Lessee's fraud, negligence or
misrepresentation. Lessee shall file, in a timely manner and in the name of the
Lessor as owner, any personal property tax returns relating to the Equipment
that are required to be filed covering periods during the Lease Term, pay the
amounts shown on the returns and provide copies of such returns and proof of
payment to the Lessor. Failure of Lessee to pay promptly amounts due hereunder

 





6

--------------------------------------------------------------------------------

 



shall be treated the same as failure to pay any installment of Rent pursuant to
Section 3. If Lessee is requested by Lessor to file any other returns or remit
payments directly to any governmental body or agency, Lessee shall timely file
such returns and remit such payments and shall provide proof of said timely
filing or payment to Lessor.

 

11.       CONDITIONS PRECEDENT TO NEW LEASES. Lessor and Lessee hereby agree
that the entering into by Lessor of any New Lease is expressly conditioned on
the following:

 

(a)         in the case of the first such New Lease to be entered into on and
after the date of this Agreement, the execution and delivery of the following,
each in form and substance reasonably satisfactory to Lessor: (i) this
Agreement; (ii) First Amendment to Assumed Amended and Restated Master Lease,
which amends that certain Amended and Restated Master Lease, dated as of July 5,
2017, between Lessor, as lessor, and Walmart Inc. f/k/a/ Wal-Mart Stores, Inc.
("Walmart"), as lessee (as so amended, and as the same may be further amended,
supplemented or otherwise modified from time to time, the "RML"); (iii) First
Amendment to CAAA and Consent, which (A) amends that certain Conditional
Assignment and Assumption Agreement, dated as of July 5, 2017 between Lessee,
Walmart and Lessor (as so amended, and as the same may be further amended,
amended and restated, supplemented or otherwise modified from time to time, the
"CAAA") and (B) provides Walmart's consent to this Agreement;

 

(b)         there not having occurred any material adverse condition or material
adverse change in or affecting the business, operations, properties, condition
(financial or otherwise) or prospects of Lessee, Walmart or SunTrust Bank
("SunTrust"), since December 31, 2017;

 

(c)         no material new litigation having been initiated against Seller,
Walmart or SunTrust since December 31, 2017;

 

(d)         there not having occurred any material adverse change in the
business reputation of Seller, Walmart or SunTrust since December 31, 2017;

 

(e)         there not having occurred an event that would, in the reasonable
opinion of Lessor, make it illegal or commercially impractical for Lessor to
enter into any of the Lease Documents (as defined below);

 

(f)         all fees and expenses of the Appraiser and of counsel to Lessor
shall have been paid (or shall be paid in conjunction with the payment by Lessor
of the Purchase Price of the Equipment to be leased under such New Lease); and

 

(g)         the execution and delivery of such other documents, certificates and
items and the satisfaction of such other conditions, in each case, as are set
forth in Exhibit B attached hereto, as each may be amended, amended and
restated, modified or supplemented from time to time, and including any
replacement or supplementary agreements thereof or thereto (together with the
Lease Documents (as defined in the Master Purchase Agreement), collectively, the
"Lease Documents").

 





7

--------------------------------------------------------------------------------

 



12.       LOSS OF OR DAMAGE TO EQUIPMENT. Lessee hereby assumes and shall bear
the risk of loss for destruction of or damage to the Equipment from any and
every cause whatsoever, whether or not insured, until the Equipment is returned
to Lessor. No such loss or damage shall impair any obligation of Lessee under
this Agreement, which shall continue in full force and effect. In event of
damage to or theft, loss or destruction of the Equipment (or any item thereof),
Lessee shall promptly notify Lessor in writing of such fact and of all details
with respect thereto, and shall, within thirty (30) days of such event, at
Lessee's option, (a) place the same in good repair, condition and working order,
(b) at Lessee's expense, dispose of any Equipment in accordance with Applicable
Law, substitute such Equipment (or any item thereof) with equipment of
equivalent or superior manufacture, make, model and features, unless this option
is expressly prohibited in the Lease related to such Equipment, in good repair,
condition and working order and transfer clear title to such replacement
property to Lessor whereupon such property shall be subject to this Agreement
and the applicable other Lease Documents and be deemed Equipment for purposes
hereof and thereof, or (c) pay Lessor an amount equal to the sum of (i) all Rent
accrued but unpaid to the date of such payment, plus (ii) the then "Termination
Value" of the Equipment as set forth in attachment #3 to each Lease (the
"Termination Value"), whereupon such Lease shall terminate, subject to Section
22, solely with respect to the Equipment (or any item thereof) for which such
payment is received by Lessor. Any insurance proceeds received with respect to
the Equipment (or any item thereof) shall be applied, in the event option (c) is
elected, in reduction of the then unpaid obligations, including the Termination
Value, of Lessee to Lessor, if not already paid by Lessee, or, if already paid
by Lessee, to reimburse Lessee for such payment, or, in the event option (a) or
(b) is elected, to reimburse Lessee for the costs of repairing, restoring or
replacing the Equipment (or any item thereof) upon receipt by Lessor of
evidence, satisfactory  to Lessor, that such repair, restoration or replacement
has been completed, and an invoice has been provided therefor.

 

13.        INSURANCE. (a) Lessee shall keep the Equipment insured against theft
and all risks of loss or damage, subject to policy limitations or exclusions
reasonably acceptable to Lessor, from every cause whatsoever for an amount equal
to the higher of the replacement value of the Equipment and the Termination
Value of the Equipment and shall carry general liability insurance, both for
personal injury and property damage, and Lessee shall be liable for all
deductible portions of all required insurance. All such insurance shall be
maintained with insurance companies rated A-X or better by Best's Insurance
Guide and Key Ratings (or an equivalent rating by another nationally recognized
insurance rating agency of similar standing if Best's Insurance Guide and Key
Ratings shall no longer be published) or with other insurance companies of
recognized responsibility satisfactory to Lessor. All insurance for theft, loss
or damage shall provide that losses, if any, shall be payable to Lessor, and all
such liability insurance shall name Lessor (or Lessor's assignee as appropriate)
as additional insured and shall be endorsed to state that it shall be primary
insurance as to Lessor. Lessee shall pay the premiums therefor and deliver to
Lessor a certificate of insurance or other evidence satisfactory to Lessor that
such insurance coverage is in effect; provided,  however, that Lessor shall be
under no duty either to ascertain the existence of or to examine such insurance
policies or to advise Lessee in the event such insurance coverage shall not
comply with the requirements hereof. Each insurer shall agree by endorsement
upon the policy or policies issued by it or by

 





8

--------------------------------------------------------------------------------

 



independent instrument furnished to Lessor, that it will give Lessor at least
ten (10) days' prior written notice of cancellation of the policy for nonpayment
of premiums and at least thirty (30) days' prior written notice for alteration
or cancellation due to any other reason or for non-renewal of the policy. The
proceeds of such insurance payable as a result of loss of or damage to the
Equipment shall be applied as set forth in Section 12.

 

(b)         If Lessee fails to obtain insurance or provide evidence thereof to
Lessor, Lessee agrees that Lessor may, but shall not be obligated to, obtain
such insurance on Lessee's behalf and charge Lessee for all costs and expenses
associated therewith. Without limiting  the forgoing, Lessee specifically agrees
that if Lessor obtains insurance on Lessee's behalf, Lessee will be required to
pay a monthly insurance charge. The insurance charge will include reimbursement
for premiums advanced to the insurer, finance charges (which will typically be
at a rate higher than the rate used to determine the Rent), billing and tracking
fees, administrative expenses and other related fees. Lessor shall receive a
portion of the insurance charges, which may include a profit from such finance
charges, billing, tracking, administrative and other charges.

Except as provided in the immediately preceding paragraph, any other insurance
obtained by or available to Lessor shall be secondary insurance, and Lessor
shall be solely liable for all costs associated therewith.

 

14.       END OF LEASE TERM OPTIONS (2017 LEASES). (a) Not later than
ninety (90) days prior to the expiration of the Initial Term of a 2017 Lease,
Lessee shall notify the Lessor in writing whether it intends at the expiration
of such term to (i) renew such 2017 Lease (the "Initial Renewal Option"), or
(ii) purchase the Equipment leased under such 2017 Lease in accordance with
Section 16 of this Agreement (the "2017 Lease Purchase Option"); provided that
Lessee may only exercise the 2017 Lease Purchase Option so long as no Default
under this Agreement has occurred and is continuing. If  Lessee does not provide
this notice at the end of the Initial Term of a 2017 Lease, then Lessee will be
deemed to have elected the Initial Renewal Option with respect to such 2017
Lease. If Lessee elects, or is deemed to elect, the Initial Renewal Option for a
2017 Lease, then such 2017 Lease (with respect to all, but not less than all, of
the Equipment leased under such 2017 Lease) shall be extended for a term of
thirty-six (36) months, commencing on the day following the last day of the
Initial Term (each, an "Initial Renewal Term"). The amounts that are payable
during an Initial Renewal Term of any 2017 Lease as Rent and as Termination
Value shall be as set forth in attachment #3 to such 2017 Lease.

 

(b)         Not later than ninety (90) days prior to the expiration of any
Initial Renewal Term or any 2017 Lease Subsequent Renewal Term (as defined
below) of a 2017 Lease, Lessee shall notify the Lessor in writing whether it
intends at the expiration of such term to (i) renew such 2017 Lease in
accordance with Section 15 of this Agreement (the "2017 Lease Subsequent Renewal
Option"), (ii) elect the 2017 Lease Purchase Option, or (c) return the Equipment
leased under such 2017 Lease to Lessor (the "2017 Lease Return Option");
provided that Lessee may only exercise the 2017 Lease Subsequent Renewal Option
or the 2017 Lease Purchase Option so

 





9

--------------------------------------------------------------------------------

 



long as no Default under this Agreement has occurred and is then continuing. If
Lessee does not provide this notice at the end of an Initial Renewal Term or any
2017 Lease Subsequent Renewal Term, then such Initial Renewal Term or 2017 Lease
Subsequent Renewal Term (as applicable) shall be automatically extended on a
month-to-month basis at the monthly rental rate equal to the final Rent payment
due immediately prior to the end of such Initial Renewal Term or 2017 Subsequent
Renewal Term and such month-to-month renewal term (the "2017 Lease Month-to­
Month Renewal Term") shall be terminable by Lessee or Lessor by giving the other
Party not less than ninety (90) days prior written notice (the "2017 Lease
Month-to-Month Renewal Term Termination Notice"). If such 2017 Lease
Month-to-Month Renewal Term Termination  Notice is given by either Party, the
Lessee shall be deemed to have elected the 2017 Lease Return Option at the end
of such 2017 Lease Month-to-Month Renewal Term. If the Equipment leased under
such 2017 Lease is not then in good repair, condition and working order,
ordinary wear and tear excepted, or has not been maintained in accordance with
Section 6 hereof, Lessee shall promptly reimburse Lessor for all reasonable
costs incurred to restore such Equipment to such condition. If, at the end of
any Lease Term or any 2017 Lease Month-to-Month Renewal Term for a 2017 Lease,
Lessee has elected or is deemed to have elected the 2017 Lease Return Option,
then Lessee shall, within sixty (60) days of the end of such Lease Term or 2017
Lease Month-to­ Month Renewal Term (as applicable), at Lessee's expense, (i)
reimburse Lessor for the costs to restore such Equipment as provided above and
(ii) remove all of such Equipment from the relevant Site, repair any damage to
the relevant location caused by such removal so the Site is restored to its
original condition at the time such Equipment was installed, pack such Equipment
into appropriate shipping containers, insure the shipment for the fair market
value of such Equipment at such time, and cause such Equipment to be delivered
to such location within the United States as Lessor may specify, free of any
hazardous materials or environmental concerns.

 

14A.      END OF LEASE TERM  OPTIONS  (NEW  LEASES).   Not  later  than ninety

(90) days prior to the expiration of the Initial Term or any New Lease Renewal
Term (as defined below) of a New Lease, Lessee shall notify the Lessor in
writing whether it intends at the expiration of such term to (i) renew such New
Lease in accordance with Section 15A of this Agreement (the "New Lease Renewal
Option"), (ii) purchase the Equipment leased under such New Lease in accordance
with Section 16A of this Agreement (the "New Lease Purchase Option"), or (c)
return the Equipment leased under such New Lease to Lessor (the "New Lease
Return Option"); provided that the New Lease Renewal Option or the New Lease
Purchase Option may only be exercised so long as (x) no Default under this
Agreement has occurred and is then continuing and (y) Lessor provides its
consent to Lessee's exercise of the New Lease Renewal Option or the New Lease
Purchase Option (as applicable), which consent may be given or withheld by
Lessor in its sole discretion. If Lessee does not provide  this notice at the
end of an Initial Term or any New Lease Renewal Term, then such Initial Term or
New Lease Renewal Term (as applicable) shall be automatically extended on a
month-to-month basis at the monthly rental rate equal to the final Rent payment
due immediately prior to the end of such Initial Term or New Lease Renewal Term
and such month-to-month renewal term (the "New Lease Month­ to-Month Renewal
Term") shall be terminable by Lessee or Lessor by giving the other Party not
less than ninety (90) days prior written notice (the "New Lease Month-to-Month
Renewal Term Termination Notice"). If such New Lease Month-to-Month Renewal Term
Termination Notice

 





10

--------------------------------------------------------------------------------

 



is given by either Party, the Lessee shall be deemed to have elected the New
Lease Return Option at the end of such New Lease Month-to-Month Renewal Term. If
the Equipment leased under such New Lease is not then in good repair, condition
and working order, ordinary wear and tear excepted, or has not been maintained
in accordance with Section 6 hereof, Lessee shall promptly reimburse Lessor for
all reasonable costs incurred to restore such Equipment to such condition. If,
at the end of any Lease Term or any New Lease Month-to Month Renewal Term for a
New Lease, Lessee has elected or is deemed to have elected the New Lease Return
Option, then Lessee shall, within sixty (60) days of the end of such Lease Term
or New Lease Month-to­ Month Renewal Term (as applicable), at Lessee's expense,
(i) reimburse Lessor for the costs to restore such Equipment as provided above
and (ii) remove all of such Equipment from the relevant Site, repair any damage
to the relevant location caused by such removal so the Site is restored to its
original condition at the time such Equipment was installed, pack such Equipment
into appropriate shipping containers, insure the shipment for the fair market
value of such Equipment at such time, and cause such Equipment to be delivered
to such location within the United States as Lessor may specify, free of any
hazardous materials or environmental concerns.

 

15.        LEASE RENEWAL (2017 LEASES). (a) If Lessee elects, or is deemed to
elect, the 2017 Lease Subsequent Renewal Option for a 2017 Lease, then such 2017
Lease (with respect to all, but not less than all, of the Equipment leased under
such 2017 Lease) shall be extended for such term as Lessor and Lessee mutually
agree, but not less than the greater of (x) twelve (12) months and (y) the
remaining term of the Power Purchase Agreement (each such term, a "2017 Lease
Subsequent Renewal Term"), commencing on the day following the last day of the
Initial Renewal Term or the prior 2017 Lease Subsequent Renewal Term of such
2017 Lease, as applicable. Rent payable during any 2017 Lease Subsequent Renewal
Term shall be the Fair Market Rental Value for the Equipment leased under such
2017 Lease, as determined below. The commencement of any Initial Renewal Term
and any 2017 Lease Subsequent Renewal Term for a 2017 Lease is conditioned upon
the counterparty to any Project Document (including the Power Purchase
Agreement) renewing (or having renewed) the terms of such Project Document with
respect to the Equipment leased under such 2017 Lease, upon the CAAA remaining
in full force and effect, and otherwise upon mutually agreeable lease terms
between Lessor and Lessee and any credit enhancements as may be required by
Lessor.

 

(b)       The Fair Market Rental Value (as defined below) of the Equipment
leased under a 2017 Lease, as of the commencement of the 2017 Lease Subsequent
Renewal Term of such 2017 Lease, shall be determined by agreement of Lessor and
Lessee within sixty (60) days after  receipt by Lessor of the irrevocable notice
from the Lessee of its election to renew such 2017 Lease, or, if they shall fail
to agree within such sixty (60) day period, shall be determined by a qualified,
independent appraiser that is a member of the American Society of Appraisers and
that is selected by Lessee and approved by Lessor, such approval not to be
unreasonably withheld or delayed (the "Appraisal Procedure"), with the fair
market rental value as determined by such appraiser to be binding and conclusive
on the Parties as the "Fair Market Rental Value" for purposes of such 2017
Lease, and the fees and expenses of the appraiser shall be borne by Lessee. The
Rent payable during any 2017 Lease Subsequent Renewal Term shall  be equal to
the average of the Rent payable during the twelve (12) month period immediately
preceding such

 





11

--------------------------------------------------------------------------------

 



2017 Lease Subsequent Renewal Term until the Fair Market Rental Value is
determined, at which time the prior Rent payments shall be adjusted to take into
account such determination.

 

(c)        The amounts that are payable during any 2017 Lease Subsequent Renewal
Term for a 2017 Lease as Termination Value shall be determined on the basis of
the fair market sales value of the Equipment leased under such 2017 Lease as of
the commencement of such 2017 Lease Subsequent Renewal Term and shall be set
forth in a schedule to be mutually agreed by Lessor and Lessee prior to the
commencement  of such 2017 Lease Subsequent  Renewal Term. If Lessor and Lessee
cannot agree on the fair market sales value, such amount shall be determined by
the Appraisal Procedure, and the fees and expenses of the appraiser shall be
borne by Lessee.

 

15A.       LEASE RENEWAL (NEW LEASES). (a) If the New Lease Renewal Option is
elected in accordance with Section 14A of this Agreement with respect to a New
Lease, then such New Lease (with respect to all, but not less than all, of the
Equipment leased under such New Lease) shall be extended for such term as Lessor
and Lessee mutually agree, but not less than the greater of (x) twelve (12)
months and (y) the remaining term of the Power Purchase Agreement (each such
term, a "New Lease Renewal Term"), commencing on the day following the last day
of the Initial Term or the prior New Lease Renewal Term of such New Lease, as
applicable. Rent payable during any New Lease Renewal Term shall be the Fair
Market Rental Value for the Equipment leased under such New Lease, as determined
below. The commencement of any New Lease Renewal Term for a New Lease is
conditioned upon the counterparty to any Project Document (including the Power
Purchase Agreement) renewing (or having renewed) the terms of such Project
Document with respect to the Equipment leased under such New Lease, upon the
CAAA remaining in full force and effect, and otherwise upon mutually agreeable
lease terms between Lessor and Lessee and any credit enhancements as may be
required by Lessor.

 

(b)        The Fair Market Rental Value of the Equipment leased under a New
Lease, as of the commencement of the New Lease Renewal Term of such New Lease,
shall be determined by agreement of Lessor and Lessee within sixty (60) days
after receipt by Lessor of the irrevocable notice from the Lessee of its
election to renew such New Lease, or, if they shall fail to agree within such
sixty (60) day period, shall be determined by the Appraisal Procedure, and the
fees and expenses of the appraiser shall be borne by Lessee. The Rent payable
during any New Lease Renewal Term shall be equal to the average of the Rent
payable during the twelve (12) month period immediately preceding such New Lease
Renewal Term until the Fair Market  Rental Value is determined, at which time
the prior Rent payments shall be adjusted to take into account such
determination.

 

(c)        The amounts that are payable during any New Lease Renewal Term for a
New Lease as Termination Value shall be determined on the basis of the fair
market sales value of the Equipment leased under such New Lease as of the
commencement of such New Lease Renewal Term and shall be set forth in a schedule
to be mutually agreed by Lessor and Lessee prior to the commencement of such New
Lease Renewal Term. If Lessor and Lessee cannot agree on the

 





12

--------------------------------------------------------------------------------

 



fair market sales value, such amount shall be determined by the Appraisal
Procedure, and the fees and expenses of the appraiser shall be borne by Lessee.

 

16.       PURCHASE OPTION (2017 LEASES). (a) If Lessee elects the 2017 Lease
Purchase Option in accordance with Section 14 of this Agreement with respect to
a 2017 Lease, Lessee shall have the option to purchase all but not less than all
of the Equipment leased under such 2017 Lease from Lessor for an amount equal to
(i) in the case of the 2017 Lease Purchase Option elected pursuant to Section
14(a), the greater of (A) the Termination Value of such Equipment or (B) the
then fair market value of such Equipment as agreed by Lessee and Lessor, or if
they shall fail to agree, as determined by the Appraisal Procedure, or (ii) in
the case of the 2017 Lease Purchase Option elected pursuant to Section 14(b),
the then fair market value of such Equipment as agreed by Lessee and Lessor, or
if they fail to so agree, as determined by the Appraisal Procedure (any such
amount, the "Lessee 2017 Lease Purchase Option Amount"). The 2017 Lease Purchase
Option shall be consummated (x) in the case of the 2017 Lease Purchase Option
elected pursuant to Section 14(a), on the date of expiry of the Initial Term or
(y) in the case of the 2017 Lease Purchase Option elected pursuant to Section
14(b), as of the close of business on the closing date set forth in Lessee's
notice (which shall be no earlier than, and no later than three (3) business
days following, the end of the Lease Term for such 2017 Lease), or on such other
date the Parties may otherwise agree (any such date being the "Lessee 2017 Lease
Purchase Date").

 

(b)        If Lessee elects to exercise the 2017 Lease Purchase Option with
respect to a 2017 Lease, then on the Lessee 2017 Lease Purchase Date for such
2017 Lease, Lessee shall pay to Lessor (i) the Lessee 2017 Lease Purchase Option
Amount for such 2017 Lease and all sales, use, value added and other taxes
required to be indemnified by the Lessee pursuant to Sections 10 and 18,  plus
(ii) any unpaid Rent and any other outstanding amount due under this Agreement
and such 2017 Lease on or before such date.

 

(c)        Upon payment of all sums specified in this Section 16, the applicable
2017 Lease shall terminate and, at the request of Lessee, Lessor shall transfer
its rights in the Equipment leased under such 2017 Lease to the Lessee on an "as
is," "where is" basis without representation or warranty.

 

16A.       PURCHASE OPTION (NEW LEASES). (a) If the New Lease Purchase Option is
elected in accordance with Section 14A of this Agreement with respect to a
New  Lease, Lessee shall have the option to purchase all but not less than all
of the Equipment leased under such New Lease from Lessor for an amount equal to
the then fair market value of such Equipment as agreed by Lessee and Lessor, or
if they fail to so agree, as determined by the Appraisal Procedure (any such
amount, the "New Lease Purchase Option Amount"). The New Lease Purchase Option
for a New Lease shall be consummated as of the close of business on the closing
date set forth in Lessee's notice (which shall be no earlier than, and no later
than three (3) business days following, the end of the Lease Term for such New
Lease), or on such other date the Parties may otherwise agree (any such date
being the "New Lease Purchase Date").

 





13

--------------------------------------------------------------------------------

 



(b)        If Lessee elects to exercise the New Lease Purchase Option with
respect to a New Lease, then on the New Lease Purchase Date for such New Lease,
Lessee shall pay to Lessor (i) the New Lease Purchase Option Amount for such New
Lease and all sales, use, value added and other taxes required to be indemnified
by the Lessee pursuant to Sections 10 and 18,  plus (ii) any unpaid Rent and any
other outstanding amount due under this Agreement and such New Lease on or
before such date.

 

(c)        Upon payment of all sums specified in this Section 16, the applicable
New Lease shall terminate and, at the request of Lessee, Lessor shall transfer
its rights in the Equipment leased under such New Lease to the Lessee on an "as
is," "where is" basis without representation or warranty.

 

17.        LESSEE INDEMNITY. Lessee assumes liability for and shall indemnify,
save, and hold harmless Lessor and Lessor's officers, directors, employees,
agents and assignees from and against any and all third party claims, actions,
suits or proceedings of any kind and nature whatsoever, including all damages,
liabilities, penalties, costs, expenses and reasonable consultant and legal fees
(hereinafter "Claim(s)") based on, arising out of, connected with or resulting
from the Equipment, Lessee's obligations under this Agreement, or Lessee's
possession, use or operation of the Equipment including, without limitation,
Claims relating to ownership, use, possession or disposal of the Equipment,
Claims arising in contract or tort (including negligence, strict liability or
otherwise), Claims arising out of latent defects of the Equipment (regardless of
whether the same are discoverable by Lessor or Lessee), Claims arising out of or
relating to the violation of applicable law, including environmental law, or the
existence or release of hazardous materials at the site where the Equipment is
located, or Claims arising out of any trademark, patent or copyright
infringement, but excluding (a) any Claims that accrue in respect of
circumstances that occur after Lessor has taken possession of the Equipment
after termination of this Agreement, provided that such Claims do not relate to
Lessee's use, possession or operation of the Equipment, (b) any Claims that
result from the gross negligence or willful misconduct of Lessor, and (c) Claims
for Taxes (it being agreed that Lessee's indemnification obligations with
respect to Taxes are set forth in Sections 10 and 18). If any Claim is made
against Lessee or Lessor, the Party receiving notice of such Claim shall
promptly notify the other, but the failure of such person receiving notice to
notify the other shall not relieve Lessee of any obligation hereunder.

 

18.        TAX INDEMNITY.

 

(a)        Lessee acknowledges that the Rent in each Lease has been calculated
on the assumption that the Lessor will be the owner of the Equipment for
federal, state and local income tax purposes on the date it acquires the
Equipment pursuant to the Master Purchase Agreement, that it will remain the
sole owner after entering into the applicable Lease and that, for federal, state
and local income tax purposes, it will be able to (i) claim an investment tax
credit (for federal income tax purposes) under section 48(a)(3)(iv) of the Code
on the Rental Commencement Date equal to 30% of the appraised fair market value
of the Equipment on the Rental Commencement Date (as determined by the
Appraiser), (ii) with respect to (A)

 





14

--------------------------------------------------------------------------------

 



Equipment placed in service on or before September 27, 2017, claim cost recovery
reductions (1) of fifty percent (50%) of Lessor's Depreciable Cost, under
section 168(k)(l) of the Code, in the taxable year that includes the Rental
Commencement Date with respect thereto and (2) with respect to the remaining
amount of Lessor's Depreciable Cost not recovered under clause (1) above, under
section 168(e)(3)(B) of the Code, on the basis that the Equipment is one hundred
percent (100%) "5-year property", commencing in the taxable year that includes
such Rental Commencement Date, using the 200% declining balance method over a
five-year recovery period, switching to the straight line method at such time
when such method results in a larger allowance, based upon the application of
the half year convention and assuming such Equipment's salvage value is zero and
(B) Equipment placed in service after September 27, 2017 and before January 1,
2023, cost recovery reductions of one hundred percent (100%) of Lessor's
Depreciable Cost, under section 168(k)(l) of the Code, in the taxable year that
includes the Rental Commencement Date with respect thereto and assuming such
Equipment's salvage value is zero, (iii) in the case of the New Leases, amortize
the excess of the purchase price for the Equipment over its appraised fair
market value as of the Rental Commencement Date (as determined by the Appraiser)
ratably over the applicable Initial Term and (iv) amortize transaction expenses
incurred in connection with each Lease ratably over the applicable Initial Term.
The foregoing investment tax credit, depreciation deductions and amortization
deductions are referred to herein as the "Tax Benefits." "Lessor's Depreciable
Cost" means (1) for state and local income tax purposes, the appraised fair
market value of the Equipment on the Rental Commencement Date (as determined by
the Appraiser) and (2) for federal income tax purposes, the appraised fair
market value of the Equipment on the Rental Commencement Date (as determined by
the Appraiser), reduced by 50% of the investment tax credit in clause (i) above.
The "Appraiser" for purposes of this Section 18 has the meaning given to such
term in Exhibit B to this Agreement. Lessee acknowledges further that the Rent
in each Lease has been calculated on the assumption that Lessor will have to
report the Rent as income in the periods and amounts shown on the Rent schedule
to such Lease.

 

(b)        Lessee represents, warrants and covenants to Lessor the following:
(i)(A) for purposes of the investment tax credit, the Equipment will be treated
as "placed in service" for federal income tax purposes and the original use of
the Equipment will be deemed to commence for federal income tax purposes on the
applicable Rental Commencement Date and (B) for purposes of the depreciation
deductions, (1) the Equipment will be treated as "placed in service" on the
applicable Rental Commencement Date, (2) in the case of Equipment placed in
service after September 27, 2017 and before January 1, 2023, the acquisition
retirements set forth in section 168(k)(2)(E)(ii) of the Code have been met, and
(3) in the case of Equipment placed in service on or before September 27, 2017,
the original use of the Equipment will be deemed to commence on the applicable
Rental Commencement Date, (ii) with respect to Equipment placed in service after
September 27, 2017 and before January 1, 2023, there was no binding contract in
place for the Equipment as of September 27, 2017, (iii) all of the Equipment was
originally placed in service by the Lessee on a date that is no more than three
(3) months before the closing on the purchase of the Equipment by the Lessor and
lease back of such Equipment under this Agreement to the Lessee (the "Original
Placed-in-Service Date"), (iv) during the period

 





15

--------------------------------------------------------------------------------

 



beginning on the Original Placed-in-Service Date and ending on the date of the
purchase of the Equipment by the Lessor and lease back of such Equipment under
this Agreement to the Lessee, no person or entity other than the Lessee has had
any ownership interest in the Equipment or any part thereof, (v) all of the
Equipment was new when it was originally placed in service by the Lessee, (vi)
all of the Equipment will be considered "qualified fuel cell property" within
the meaning of Section 48(c)(l) of the Code, (vii) the Lessor will be able to
claim a 30% investment tax credit under section 48(a)(3)(iv) of the Code based
on the appraised fair market value of the Equipment as of the Rental
Commencement Date (as determined by the Appraiser), (viii) all of the Equipment
qualifies as "5-year property" within the meaning of
Section  168(e)(3)(B)(vi)(l) of the Code, (ix) the Lessor will have a tax basis
for purposes of calculating the investment tax credit equal to the appraised
fair market value of the Equipment as of the Rental Commencement Date (as
determined by the Appraiser), (x) the Lessor will have a tax basis for (A) state
and local income tax depreciation purposes equal to the appraised fair market
value of the Equipment on the Rental Commencement Date (as determined by the
Appraiser) and (B) for federal income tax depreciation purposes equal to 85% of
the appraised fair market value of the Equipment as of the Rental Commencement
Date (as determined by the Appraiser), which takes into account a reduction in
basis equal to 50% of the 30% investment tax credit amount, (xi) in the case of
the New Leases, the Lessor will be able to amortize the excess of the purchase
price of the Equipment over its appraised fair market value as of the Rental
Commencement Date (as determined by the Appraiser) ratably over the applicable
Initial Term, (xii) the Equipment will not be considered "tax-exempt use
property" within the meaning of section 168(h) of the Code during the Lease Term
other than solely due to the fact that the Lessor (or any member of the Lessor)
is or becomes a tax-exempt entity within the meaning of section 168(h)(2) of the
Code, (xiii) the Equipment will not be considered used by a tax-exempt entity
within the meaning of section 50(b)(3) of the Code or governmental unit or
foreign person or entity within the meaning of section 50(b)(4) of the Code
during the Lease Term (in each case, other than as a result of the status of the
Lessor or any member of the Lessor), (xiv) as of the applicable Rental
Commencement Date, no portion of the Equipment is, and at no time during the
Lease Term will any portion of the Equipment become, tax-exempt bond financed
property within the meaning of Section 168(g)(5) of the Code or financed with
"subsidized energy financing" within the meaning of Section 48(a)(4) of the
Code, other than as a result of the status of the Lessor or any member of the
Lessor or actions taken by the Lessor, (xv) the Equipment will be used solely in
the United States, (xvi) the Equipment will not be subject to the alternative
depreciation system under section 168(g) of the Code (assuming no election by
Lessor under section 168(g)(l)(E) of the Code), (xvii) the Power Purchase
Agreement will be treated as a service contract under Section 7701(e) of the
Code and not as a lease for income tax purposes, (xviii) the Lessee has not
claimed and will not claim, or cause to be claimed, an investment tax credit
under section 48(a)(3)(iv) of the Code, other federal tax credit or a cash grant
under Section 1603 of the American Recovery and Reinvestment Act of 2009, as
amended, in each case with respect to the Equipment or any portion thereof,
(xix) on the Rental Commencement Date applicable to the Equipment, the Equipment
will not require any improvements, modifications or additions (other than
ancillary items of a kind customarily selected and furnished by lessees of
property of the same kind as the Equipment) in order for the Equipment to be
rendered complete for its intended

 





16

--------------------------------------------------------------------------------

 



use by the Lessee, (xx) the Lessee will not take a position for U.S. federal or
state income tax purposes that it is the owner of any portion of the Equipment
during the Lease Term or that is inconsistent with any of the tax assumptions
set forth in this Section 18, (xxi) at no time during the period beginning on
the applicable Rental Commencement Date and ending on the fifth anniversary of
such date (the "Recapture Period") will the Equipment or any portion thereof be
disposed of or otherwise cease to be (in each case within the meaning of section
50 of the Code) "qualified fuel cell property" within the meaning of Section
48(c)(l) of the Code, other than as a result of the status of the Lessor or any
member of the Lessor or actions taken by the Lessor and

(xxii) all written information provided by or on behalf of the Lessee to the
Appraiser was accurate and complete in all material respects and remains
accurate and complete on the applicable Rental Commencement Date.

 

(c)        Lessee covenants that it has not, and will not at any time from such
delivery through the term of this Agreement, take any action or omit to take any
action (whether or not the same is permitted or required hereunder) that is
inconsistent with the tax assumptions in Section 18(a), that could contribute to
loss by Lessor of all or any part of the Tax Benefits or that could require the
Lessor to report Rent as income ahead of the periods to which the Rent is
allocated in the applicable Rent schedule. Lessee covenants that it will provide
Lessor promptly upon request any information that Lessor requires in connection
with claiming any Tax Benefits and responding to questions from the Internal
Revenue Service.

 

(d)        If as a result of any act, omission, breach of warranty or covenant
or misrepresentation by Lessee, the Tax Benefits are lost, disallowed,
eliminated, reduced, delayed, recaptured, compromised or are otherwise
unavailable to Lessor (any of the foregoing being a "Loss") or the Lessor is
required to report Rent as income ahead of the periods to which the Rent is
allocated in the applicable Rent schedule (an "Inclusion"), then Lessee will pay
the Lessor promptly on demand an amount that will compensate the Lessor fully
for the Loss or Inclusion (including any interest, penalties or additions to
tax) on an after-tax basis, subject to the last sentence of this Section 18(d).
For this purpose, "after-tax basis" means an amount determined  by dividing the
amount of the Loss or Inclusion by one minus the maximum composite federal,
state and local corporate income tax rates in effect at time of payment. Upon
payment of the full indemnity amount by Lessee, the act, omission, breach of
warranty or covenant or misrepresentation of Lessee that caused a Loss will not
be deemed a Default hereunder. If requested by Lessee, Lessor agrees to attempt
in good faith to challenge any assertion by the Internal Revenue Service that
will lead to a Loss; provided, however, Lessee has first paid to Lessor the
amount of such Loss and agreed in writing to indemnify Lessor for all reasonable
expenses (including attorneys' fees), liabilities or losses that Lessor may
incur in the contest. Lessor will have the sole discretion to determine whether
or not to undertake judicial or administrative proceedings beyond the level of
an Internal Revenue Service auditing agent and to select counsel to handle the
contest; provided that if the claim must be paid before the matter can be heard
in court, Lessee will advance the funds necessary to do so on an interest-free
basis. For purposes of this Section 18, the term "Lessor" shall include the
entity or entities, if any, with which Lessor files a consolidated income tax
return.

 





17

--------------------------------------------------------------------------------

 



19.        DEFAULT AND REMEDIES. (a) Lessee shall be in default under this
Agreement if: (i) Lessee fails to pay Rent or any other payment due and owing
hereunder, including an tax indemnity set forth in Section 18, within five (5)
business days of the due date thereof; (ii) any representation or warranty made
by Lessee herein or in any document delivered to Lessor in connection herewith
shall prove to be false or misleading and the false or misleading nature of such
representation or warranty is not corrected within thirty (30) days following
receipt of written notice thereof from Lessor; (iii) a breach of the covenant
set forth in Section 18(b) or Section 26(c) shall have occurred; (iv) a Lease
fails to be considered a "true lease" for federal income tax purposes as a
result of any act, omission, breach of warranty or covenant or misrepresentation
by Lessee; (v) Lessee becomes insolvent, dissolves, or assigns its assets for
the benefit of creditors, or enters any bankruptcy or reorganization proceeding;
(vi) unless the CAAA is in full force and effect, (A) any Project Document
(including the Power Purchase Agreement) has been terminated without the prior
written approval of Lessor or (B) any default has occurred and is continuing
under any provision of a Project Document (including the Power Purchase
Agreement) and any cure period provided thereunder has terminated without such
default having been cured, in each case, relating to any Equipment subject to a
Lease; (vii) Lessee fails to observe, keep or perform any other term or
condition of this Agreement or any other Lease Document and such failure
continues for thirty (30) days following receipt of written notice from Lessor;
(viii) Lessee undergoes a Change in Control (as defined below) without the prior
written approval of Lessor, where "Change in Control" means any reorganization,
recapitalization, consolidation or merger (or similar transaction or series of
related transactions) of Lessee in which the holders of Lessee's outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity or such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Lessee is the surviving entity; (ix) the CAAA is no longer in full force
and effect other than as a result of the Buyout Option (as defined in the CAAA)
or the Assumption Option (as defined in the CAAA) having been effectuated
pursuant to the CAAA; and/or (x) any payment default has occurred and is
continuing under any master lease agreement that currently or may hereinafter
exist between Lessor and Lessee or any affiliate of Lessee (after giving effect
to any applicable grace or cure periods therein) (each of (i) through (x), a
"Default").

 

(b)        If a Default shall have occurred and be continuing, Lessor shall have
the right to take any one or more of the following actions: (i) cancel or
terminate this Agreement  and/or each Lease and repossess the Equipment; (ii)
proceed by appropriate court action or actions at law or in equity to enforce
performance by Lessee of the terms and conditions of this Agreement and each
Lease and/or recover damages for the breach thereof; (iii) accelerate all of the
amounts due hereunder by requiring Lessee to pay Lessor an amount equal to the
sum of (A) all Rent and any other amounts accrued to the date of such payment,
plus (B) the aggregate Termination Value for all Equipment; (iv) take any other
action as provided for in the Security Agreement (as defined in the Master
Purchase Agreement) and/or the DACA (as defined in the Master Purchase

 





18

--------------------------------------------------------------------------------

 



Agreement); (v) deliver a Default Notice (as defined in the CAAA) under and
pursuant to the terms of the CAAA; and/or (vi) exercise any other right or
remedy available at law or in equity.

 

(c)        Upon payment in full to Lessor of the amounts set forth in Section
19(b)(iii), from or on behalf of the Lessee, the applicable Lease shall
terminate (except as set forth in Section 22) solely with respect to the
Equipment (or any item thereof) leased under such Lease for which such payment
is received by Lessor and, at the request of Lessee, Lessor shall transfer its
rights in such Equipment to Lessee or Lessee's designee on an "as is," "where
is" basis without representation or warranty.

 

20.        REPORTS. (a) Within sixty (60) days after the end of each quarterly
period during the Lease Term, Lessee shall deliver to Lessor unaudited quarterly
financial statements for the Lessee as of the end of such quarterly period,
prepared in accordance with generally accepted accounting principles in the
United States ("GAAP"), it being understood that this Section 20(a) shall be
deemed satisfied if such quarterly financial statements are timely filed by
Lessee with the Securities and Exchange Commission in compliance with applicable
law.

 

(b)        Within one hundred twenty (120) days after the end of each calendar
year during the Lease Term, Lessee shall deliver to Lessor audited annual
financial statements for the Lessee as of the end of such calendar year,
prepared in accordance with GAAP; provided that if audited annual financial
statements are not prepared for Lessee in the ordinary course for any year then
unaudited annual financial statements for Lessee for such year may be provided
if they are certified by the chief financial officer of Lessee as prepared in
accordance with GAAP, it being understood that this Section 20(b) shall be
deemed satisfied if such annual financial statements are timely filed by Lessee
with the Securities and Exchange Commission in compliance with applicable law.

 

(c)        Promptly, but in any event within ten (10) business days after
receipt thereof, a copy of each periodic report received by the Lessee during
the Lease Term from each maintenance provider for the Equipment and, if
requested by Lessor, each periodic report and other notice sent to or received
by a counterparty to a Project Document.

 

(d)        Promptly upon, but no later than ten (10) business days after,
Lessor's request from time to time, such data, certificates, reports,
statements, documents and further information regarding the business, assets,
liabilities, financial condition, or results of operations of the Lessee as the
Lessor may reasonably request.

 

(e)        On July 31 and January 31 of each calendar year, an update to the
schedule delivered by Lessee pursuant to item 8 of Exhibit B to this Agreement,
reflecting all Leases then in effect and all Equipment then being leased
thereunder.

 

21.        FURTHER ASSURANCES. Lessee agrees (a) at the written request of
Lessor, to execute and deliver to Lessor any Uniform Commercial Code financing
statements, fixture filings or other instruments Lessor reasonably deems
necessary for expedient filing, recording or perfecting the interest and title
of Lessor in this Agreement, any Lease and the Equipment, (b)

 





19

--------------------------------------------------------------------------------

 



that a copy of this Agreement and any Lease may be filed in accordance with
clause (a), provided the economic terms not necessary for filing shall have been
deleted therefrom, (c) that all reasonable and documented costs incurred in
connection with any actions taken in accordance with clause (a), including,
without limitation, costs for filing fees and taxes, shall be paid by Lessee,
and (d) to promptly, at Lessee's expense, deliver such other reasonable
documents and assurances, and take such further action as Lessor may reasonably
request in writing, in order to effectively carry out the intent and purpose of
this Agreement and each Lease.

 

22.        SURVIVAL. Lessee's covenants, representations, warranties and
indemnities contained in Sections 8, 10 14,  17,  18,  19(b) and 26 hereof are
made for the benefit of Lessor and shall survive, remain in full force and
effect and be enforceable after the expiration or termination of this Agreement
for any reason. Each other provision set forth in the Lease Documents that, by
its terms, survives termination of this Agreement shall also survive, remain in
full force and effect and be enforceable after the expiration or termination of
this Agreement for any reason.

 

23.        INSPECTION. During the Lease Term and subject to any applicable
Project Document, Lessor may, during normal business hours, on reasonable prior
written notice to Lessee, inspect the Equipment and the records with respect to
the operations and maintenance thereof, in Lessee's custody or to which Lessee
has access. Lessee may be present at such inspection. Any such inspection will
not unreasonably disturb or interfere with the normal operation or maintenance
of the Equipment or the conduct by Lessee of its business and will be in
accordance with Lessee's health, safety and insurance programs. In no event
shall Lessor have any duty or obligation to make any such inspection and Lessor
shall not incur any liability or obligation by reason of not making any such
inspection.

 

24.        ACCEPTANCE OF EQUIPMENT; NON CANCELABLE. Lessee's acceptance of the
Equipment shall be conclusively and irrevocably evidenced by Lessee signing the
Certificate of Acceptance in the form attached hereto and upon acceptance, each
Lease shall be noncancelable for the Lease Term thereof unless otherwise
provided in such Lease.

 

25.        ASSIGNMENT; STATUS OF LESSEE. (a) Lessee acknowledges and agrees that
Lessor may, at any time, without prior notice to or consent of Lessee, assign
its rights and obligations under this Agreement in whole or in part and/or
mortgage, or pledge or sell the Equipment subject to Lessee's rights under this
Agreement. Such assignee or mortgagee may re­ assign this Agreement and/or
mortgage without notice to Lessee. To the extent so assigned or transferred, any
such assignee, buyer, transferee, grantee or mortgagee shall have and be
entitled to exercise any and all rights and powers of, and shall perform all
obligations of, Lessor under this Agreement. If any such Lessor assignment is a
partial assignment of this Agreement by Wells Fargo Equipment Finance, Inc. (for
purposes of this Section 25, "WFEF"), (i) so long as  no Default shall have
occurred, WFEF shall maintain its administrative role under this Agreement with
Lessee and shall act as an intermediary between Lessee and any WFEF partial
assignee, and (ii) unless Lessee receives notice from WFEF or WFEF's assignee to
the contrary,

 





20

--------------------------------------------------------------------------------

 



Lessee's satisfaction of its obligations under the Lease Documents to WFEF shall
be deemed to satisfy such obligations to all Lessors.

 

(b)        Without limiting the foregoing, Lessee further acknowledges and
agrees that upon written notice of an assignment from Lessor, Lessee will pay
all Rent and any and all other amounts payable by Lessee under any Lease to such
assignee or mortgagee or as instructed by Lessor in writing upon at least ten
(10) business days' prior notice. Lessor agrees to provide prompt notice of any
such assignment or mortgage, and Lessee agrees to confirm in writing receipt of
any such notice of assignment as may be reasonably requested by Lessor and such
assignee or mortgagee; provided that Lessor's failure to provide prompt notice
of any such assignment or mortgage shall not affect or otherwise impact the
effectiveness of such assignment or mortgage; provided,  however, that Lessee
will be deemed to have performed a Rent payment obligation if Lessee makes such
Rent payment to the assigning Lessor before receiving notice of the related
assignment.

 

(c)        Except (i) as otherwise set forth in this Agreement and any Lease,
(ii) for the lease or any other right to use the Equipment granted under a
Project Document (including the Power Purchase Agreement) and (iii) pursuant to
the CAAA, Lessee shall not assign, sublet, hypothecate, sell or transfer the
Equipment or any interest in this Agreement or any Lease, and any attempt to do
so shall be null and void and shall constitute a Default hereunder.

 

(d)        Lessee shall not allow a Blocked Person (as defined below) or Blocked
Persons to have a fifty percent (50%) or greater ownership interest in or
control of Lessee.  "Blocked Person" means any person or entity that is now or
at any time (i) on a list of  Specially Designated Nationals issued by the
Office of Foreign Assets Control ("OFAC") of the United States Department of the
Treasury or any sectoral sanctions identification list; or (ii) whose property
or interests in property are blocked by OFAC or who is subject to sanctions
imposed by law, including any executive order or any branch or department of the
United States government; or (c) otherwise designated by the United States or
any regulator having jurisdiction or regulatory oversight over Lessor, to be a
person to whom Lessor is not permitted to extend credit or with regard to whom a
debtor relationship may result in penalties against Lessor or limitations on a
secured party's ability to enforce a transaction.

 

26.       REPRESENTATIONS, WARRANTIES AND COVENANTS. (a) Lessee represents and
warrants to Lessor that: (i) the execution and delivery by Lessee of this
Agreement, any Lease and any Certificate of Acceptance are duly authorized on
the part of Lessee and constitute valid obligations binding upon, and
enforceable against, Lessee; (ii) neither the execution and delivery of this
Agreement, any Lease or any Certificate of Acceptance, nor the due performance
thereof by Lessee, including the commitment to pay (and payment of) Rent, will
result in any breach of, or constitute a default under, or violation of,
Lessee's constitutive documents, or any material agreement to which Lessee is a
party or by which Lessee is bound that relates to the subject matter hereof,
including without limitation that certain Loan and Security Agreement dated as
of December 23, 2016 by and among Plug Power Inc., NY Green Bank, as lender, and
certain other parties thereto, as the same may be amended, amended and

 





21

--------------------------------------------------------------------------------

 



restated, supplemented or otherwise modified from time to time; (iii) Lessee is
duly incorporated, validly existing and in good standing in its state of
incorporation and in any jurisdiction where the Equipment is located; and (iv)
no material approval, consent or withholding of objection is required from any
governmental authority or entity with respect to the entering into, or
performance of this Agreement, any Lease or any Certificate of Acceptance by
Lessee.

 

(b)        Lessee has provided to Lessor true and correct copies of its
constitutive documents, authorizing resolutions for the transactions
contemplated hereby, and a certificate of incumbency, each certified by a duly
appointed officer of Lessee.

 

(c)        Lessee shall not amend, modify, supplement, assign, transfer or
terminate any Project Document (including the Power Purchase Agreement), in each
case, that affects any Equipment subject to a Lease or enter into any agreement
with respect to any Equipment after the date of the applicable Lease, in each
case, in a manner materially adverse to Lessor without the prior written consent
of Lessor (which consent shall not be unreasonably withheld), it being
understood and agreed that Lessee shall not renew (or request renewal of or
consent to a renewal of) the term of any Project Document (including the Power
Purchase Agreement), that affects any Equipment subject to a Lease without the
prior written consent of Lessor (which consent shall not been unreasonably
withheld).

 

(d)        Lessee will use its commercially reasonable efforts to enforce its
rights under each Project Document (including the Power Purchase Agreement) and
shall take or omit to take any action thereunder as directed by Lessor from time
to time.

 

27.        NOTICES. Any notice required or given hereunder shall be deemed
properly given when provided in writing (a) three (3) business days after mailed
first class, overnight, or certified mail, return receipt requested, postage
prepaid, addressed to the designated recipient at its address set forth below or
such other address as such Party may advise by notice given in accordance with
this provision or (b) upon receipt by the Party to whom addressed in writing by
personal delivery, commercial courier service, fax or other means which provides
a permanent record of the delivery of such notice. Notices shall be delivered to
the Parties at the following addresses:

 

If to Lessee:

 

Plug Power Inc.

968 Albany Shaker Road

Latham, NY 12110

Attn: Paul Middleton

 

If to Lessor:

 

Wells Fargo Equipment Finance, Inc.
600 South Fourth Street
Minneapolis, MN 55415
Attn: Account Services
Facsimile: (866) 687-5578
Email: WFEFI@wellsfargo.com

 

28.        DOCUMENTATION. Except for the payment of Rent set forth in the
applicable Leases, for which invoices are provided as an accommodation to Lessee
and not as a condition precedent to payment,

22

--------------------------------------------------------------------------------

 



Lessor shall use its best efforts to provide Lessee with reasonable
documentation, including, statements, tax bills and/or invoices, evidencing
payment obligations or reimbursement due to Lessor pursuant to the terms of this
Agreement.

 

29.        ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW COMPLIANCE. Lessee
represents and warrants to Lessor, as of the date of this Agreement, the date of
each advance of proceeds pursuant to this Agreement, the date of any renewal,
extension or modification of this Agreement or any Lease, and at all times until
this Agreement and each Lease has been terminated and all amounts thereunder
have been indefeasibly paid in full, that: (a) no Covered Entity (i) is a
Sanctioned Person; (ii) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person; or (iii) does business in
or with, or derives any of its operating income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(b) the proceeds of any Lease will not be used to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (c) the funds used to repay any
Lease are not derived from any unlawful activity; and (d) each Covered Entity is
in compliance with, and no Covered Entity engages in any dealings or
transactions prohibited by, any laws of the United States, including but not
limited to any Anti-Terrorism Laws. Lessee covenants and agrees that it shall
immediately notify Lessor in writing upon the occurrence of a Reportable
Compliance Event.

 

As used herein: "Anti-Terrorism Laws" means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; "Compliance Authority" means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls,  (d)  U.S.
Commerce  Department/Bureau of  Industry  and Security, (e) U.S.     Internal
Revenue Service, (f) U.S. Justice Department, and (g) U.S. Securities and
Exchange Commission; "Covered Entity" means Lessee, its affiliates and
subsidiaries, all guarantors, pledgors of collateral, all owners of the
foregoing, and all brokers or other agents of Lessee acting in any capacity in
connection with this Agreement or any Lease; "Reportable Compliance Event" means
that any Covered Entity becomes a Sanctioned Person, or is indicted, arraigned,
investigated or custodially detained, or receives an inquiry from regulatory or
law enforcement  officials, in connection  with any Anti-Terrorism Law or any
predicate crime to any

 





23

--------------------------------------------------------------------------------

 



Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; "Sanctioned Country" means a country subject to a sanctions
program maintained by any Compliance Authority; and "Sanctioned Person" means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

30.       USA PATRIOT ACT NOTICE. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
lessee that opens an account. What this means: when Lessee opens an account,
Lessor will ask for the business name, business address, taxpayer identifying
number and other information that will allow Lessor to identify Lessee, such as
organizational documents. For some businesses and organizations, Lessor may also
need to ask for identifying information and documentation relating to certain
individuals associated with the business or organization.

 

31.       GOVERNING LAW. This Agreement and each Lease are entered into, under
and shall be construed in accordance with, and governed by, the laws of the
State of New York, without giving effect to conflict of laws principles. Each
Party consents to the exclusive jurisdiction of any state or federal court in
the State of New York over any action or proceeding brought in connection with
this Agreement. LESSEE AND LESSOR EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH LESSOR AND/OR LESSEE MAY BE PARTIES ARISING
OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT.

 

32.       FINANCE LEASE STATUS. Lessee agrees that if Article 2A-Leases of the
Uniform Commercial Code of the State of New York (the "Uniform Commercial
Code" or "UCC") applies to this Agreement and any Lease, this Agreement and each
such Lease shall be considered a "Finance Lease" as that term is defined in
Article 2A. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE WAIVES ANY AND ALL
RIGHTS AND REMEDIES CONFERRED UPON A LESSEE BY SECTIONS 508-522 OF ARTICLE 2A OF
THE UCC.

 

33.       BUSINESS DAY. For all purposes hereof, the term "business day" means
any day which is not a Saturday, Sunday or other day on which banks are required
to close for business in the State of New York.

 

34.       MISCELLANEOUS. The captions of this Agreement are for convenience only
and shall not be read to define or limit the intent of the provision that
follows such captions. This Agreement contains the entire agreement and
understanding between Lessor and Lessee relating to the subject matter hereof.
Any variation or modification hereof and any waiver of any of the provisions or
conditions hereof shall not be valid unless in writing signed by an authorized

 





24

--------------------------------------------------------------------------------

 



representative of the Parties hereto. Any provision of this Agreement that is
unenforceable in  any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Lessor's failure at any
time to require strict performance by Lessee or any of the provisions hereof
shall not waive or diminish Lessor's right thereafter to demand strict
compliance therewith or with any other provision. This Agreement may be executed
in separate counterparts, each of which shall constitute an original, but all of
which, when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement or any Lease by
telecopy, emailed pdf or any other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement or such Lease.

 

35.        AMENDMENT AND RESTATEMENT. The Parties agree that the Original MLA is
hereby amended and restated in its entirety pursuant to the terms hereof;
provided that this Agreement is in no way intended to constitute a novation of
any obligations owed by Lessee under or in respect of the Original MLA, all of
which are hereby reaffirmed, ratified and confirmed.

 

 



25

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of  the date first above written.

 

 

 

 

 

 

LESSOR:

 

 

 

 

 

WELLS FARGO EQUIPMENT FINANCE, INC.

 

 

 

 

 

By:

/s/ Kristi Ellis

 

 

 

Name:

Kristi Ellis

 

 

 

Title:

Authorized Signer

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Paul Middleton

 

 

 

Chief Financial Officer

 

 

 





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

 

 

 

LESSOR:

 

 

 

 

 

WELLS FARGO EQUIPMENT FINANCE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

 

By:

/s/ Paul Middleton

 

 

 

Paul Middleton

 

 

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------